OFFICE   OF THE   AlTORNEY    GENERAL   OF   TEXAS
                                  AUSTIN



--=--




        Mr. Julian 150ntgolmary
        mate Hi wpy Bngineer
        Alumxt, PePse
        Dear sir:
MI-. Julian Xont@mery       - II'%%@2




            mVlll you please give us the benerit
       OP your opinion as to uhether we dun le al-
       ly poet'6afe speed* signs as poposea 1&;

        The mrreot answer of yeur inqu3.q is contdmed
in Article 827a, Sections 8 smi Pl of the Rmsl Cede,
tfhlch pmYld.%r

              l8eo.%.   It ShSll be anlevfnl for
       any person to oprate or drive szq motor
       or other vehicrle upon the p&lie M.ghx%qs
       of Tesas at a rate of speed ia excess of
       fortg-five (46) piles an hem, or drive
       or operate a motor or other vehiole uith-
       In the corporato limits of an incorporate&
       city ar tom, or within or t&rough any
       town or rillafge not incorporated, at 0
       greater rate of *peed than twenty (20)
       miles perhour;    pra~I.4e4,thutit  shall
       be unla~l    to operato upon satd pblh
       highwuys a wmmrdul     rotor tehhle as do-
       f%n&I in this Aat OF either a reg%steraZ
       or wtual gross weight of six tboas.axl
       (6,000) pmmae or less IL& a rute ior spee4
       3,n exww   of forty (40) ndles per bour,or
       sWhvshi01eefeither      8I'9&stMWdS
       wtual    grotJ% weight of OYer i&x thonsan4
       (6 ,ooO)        8, at a rut63 ef speed fn ex-
       ww     or #?-
                  veney-rire  (28) mile8 per hour,
       or WI-       the corporate 13dts   of cozy in-
       eorperated dlty or town er rithln er
       tJlrou&rrsyteRnortilagenet~~peref-
        eaatar8teo%speodin-sotsta;bfeea
        (18) dies perhdur.     PraYtie mrtber,thut
        it aall  be unlawful to opemte my m&w
        teh%ele engaged in this Stdte in the busi-
        new OS truxleportlng prrsewgerfl for WlRpw-
        ration or hirs on any hQ&wq,    roe4 or
        fhareughfkre not *vateIJ    ewned between
        cities, tmne  un4 ~lllagee  8t a c&e  Of
        npea4    in eweas     Of fwty     (40) ndl5s   pm
        hour."


                Wear. 11.     Th% Osgartwnt fs her&y
        authorbed     to olasdfy,       designate ti
                                                           319




       maFlr both intrastrte,ad   interstate State
       &&hmq~~ lying within the botisrles of
       this St&c and to prmide a UaFfolcn sys-
       tern of z4Brldng ana lidgnhg swh hlghu8ys
       uncler the furisdiction of this State, azt6
       such systels of sarklng alla laignlng &all
       sorrelate dth SIXI se far &s pessib'le con-
       Porn to the system sdopt& in other states."


       Udter these Sections of the Article se think
the Stats kU&htisy Departmmt  aotiU¶ be author&m6 to
post the rsrrkersraferrarl to in pasaga@    *la of your
letter, and as to such markers our answer to you &a
yes.

       As to the x6rkers refemwi    to In the eeced
paragral;h sf ysur letter, yeu zwe odrisefi that it is
our opinion that the State Rlgbway Dewtmont     is wltb-
out wthority to post such 01         The two %+?&1ons oi
Article S27a sust be eon&ma er' te6ether snd hammdse
if poesiale. SW, 8 of thh dct expressly limits the
speed of motor rehioles on the publie hlghrass   of this
Stste to (cc srllee per hour, oad other sections ef tbt
let mke all tiolatlons of ehis pmmition a psnsl of-
feltw ana fix a penalt.~far tam rloletica of the usm.
      ThesmrksrsW%%P%%%tr~MIL%%BYDdlJamitba
marker~SAPI3SP%Z%M)WL%SBT   PXQIW would suvelybe
am open Smritatien to the gen5rfU plbiic  oparrt&ng
auvtor re!dcUm on stste highvop?J so masked te tio1ate
the pls%n prorlsions ef 6eutiea 8 of the Act, snii eer-
telrslywas nst oonteqlstod by the Mi#slature when It
enaote4Sw. 11 OS the sansdct.      6egarUless ofwbst
my be thha private ,odt110~1of the varleus off%dals ef
thls state*bth reference to the rate of speed with
which motor cars may be operatal upon the pubrio; hi@-
says of this State, the,powr to ahang such rctteof
spee4 remalns with the La6lslMnr6,   smi 8s 10% aer.tbe
statute remZns umMux,gerP the Stat% Bigbwo~ Departmeat
asuld not be ~mtherized, UnUer 6ac. 11 of tie A&, to
post signa for a mafc ape& .%a8xa389 of 48 Edlw par
                                                       320
Br. sIllliaR
          Lio3ltgoEieq
                    - Page 4




hour.




                                      0rovsr Sellers
                                          Asulstant



           APFr,3':L;MAR
                      23, 1940

           /iiLd4*-
           ATTORNEY GE;hERAL
                           OF TEXAS